*1221IT IS ORDERED that respondent be and he hereby is fined $250.
IT IS FURTHER ORDERED that respondent shall pay the fine on or before ninety days from the date of this order by certified check or money order payable to the Clerk of the Supreme Court of Ohio.
IT IS FURTHER ORDERED that if this fine is not paid on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue on the unpaid fine, and this court may take further action against respondent.
Costs taxed to respondent.
Moyer, C.J., Resnick and F.E. Sweeney, JJ., concur.
Cook, J., concurs in judgment only.
Douglas, Pfeifer and Lundberg Stratton, JJ., dissent.